Citation Nr: 1131071	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-36 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to service connection for low back disability.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2007, a statement of the case was issued in September 2007, and a substantive appeal was received in November 2007.

The Veteran also filed an appeal regarding the issue of entitlement to pension.  However, the RO granted pension in March 2009.  Accordingly, that issue is not before the Board. The remaining issues are not before the Board because the Veteran did not include them in his substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for low back disability and argues that it is due to service, including activities he performed in service.  In December 2005, he indicated what activities he performed in service, including field maneuvers which resulted in a back injury in November 1969; having to lift 105 pound artillery rounds; loading artillery ammunition into the small confined area of a tank; and being inside of the tank when the rounds were fired, causing the front of the tank to raise off the ground about 6 feet and then come crashing down and rock back and forth.  Service treatment records show treatment for complaints of low back pain with radiation to the Veteran's leg in November 1969.  

In reviewing the statement of the case and a Sept3ember 2007 supplemental statement of the case, the Board notes that the RO's discussion included references to a preexisting disability and a lack of evidence of aggravation.  However, it is not clear that the RO considered whether the presumption of soundness applies and, if so, whether it was rebutted in accordance with the guidance set forth by VA's General Counsel.  Specifically, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Additional action at the RO level is necessary before the Board may proceed with appellate review.  Since the determination on the low back issue could  impact the TDIU claim, review of the TDIU issue is deferred. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to submit any pertinent medical records in his possession, to include any reports of x-rays he has from October 1990, June 1994, and November 1994.  

2.  After completion of the above, the RO should then schedule the Veteran for an appropriate VA examination to address the etiology of his current degenerative joint disease of his lumbar spine.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

	Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current lumbar spine disorder is causally related to service, to include back complaints noted during service?

The examiner should provide a rationale for the opinion.

3.  The RO should then review the expanded record and readjudicate the Veteran's claim.  The RO's analysis should address and discuss application of the presumption of soundness under the facts of this case.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

